Case: 1:19-cv-02952 Document #: 69 Filed: 10/09/19 Page 1 of 4 PagelD #:2723

EXHIBIT Q
Case: 1:19-cv-02952 Document #: 69 Filed: 10/09/19 Page 2 of 4 PagelD #:2723
Case: 1:19-cv-02952 Document #: 38-1 Filed: 08/22/19 Page 2 of 4 PagelD #:907

/ { Search Entire Store Q X PA ww
'o ee 1

~“SoulWorks Trusted Source of Jesus Prince of Peace Gifts & Art

Blake Wn a PRINCE OF PEACE telat e o O28 or ALL COLLECTIONS MENU *

 

GOD SAYS, "IF YOU LOVE ME, FEED MY SHEEP"
JOHN 21:17 THAT'S WHAT HE ASKED US TO DO
NEARLY 15 YEAR AGO... AND WE LOVE BEING
PART OF HIS MISSION BY SHARING AKIANE’S ART
AND OUR PROCEEDS!

 

Do you know how to make God laugh? Tell him your

plans!

Many of us can identify with this statement, and it truly resonates with me. | retired from a successful sales career 10 years ago.
Founding the Art & SoulWorks business was something | had not considered. Not for a moment. Until Jesus led me to do it.

| have sought Jesus through prayer and study ail of my life. This was not a passing fancy — | have always sought answers to life’s
challenging questions.

» What is love?
» What is the truth about Jesus?
» What is my life purpose?

One day while in prayer and meditation, | heard a voice. he said, “What you're looking for is a relationship with Jesus.” Exactly! But
since | hadn't had much luck on my own, | angrily responded, “Then send someone to teach me!”

God gave me the answers | sought. The answers were literally delivered to my door!

God did send someone to teach me. A few days later, a stranger came to my door. | learned that, without exaggeration, he is a
true prophet who advises governments around the world. In addition to his teachings, he brought me a DVD — as he had been
instructed to do. This prophet, sent by God, changed my world forever. At last, | knew my purpose.

Through this prophet, God told me, “If you love me, feed my sheep”

Document title: Official Jesus, Prince of Peace by Akiane Gifts &amp; Art Shop Founder — Art &amp; SoulWorks
Capture URL: https://art-soulworks.com/pages/meet-the-founder
Capture timestamp (UTC): Tue, 13 Aug 2019 22:46:16 GMT Page 1 of 3
Case:, 1:19-cv-02952 Document#: 69 Filed: 10/09/19 P A PagelD #:2723
God gave naaddi@:agrsVWa295 yaaa Sue hEnTEAasansiie OBR ESE Joe alby ckeaienn $00 my door!

God did send someone to teach me. A few days later, a stranger came to my door. | learned that, without exaggeration, he is a
true prophet who advises governments around the world. In addition to his teachings, he brought me a DVD — as he had been
instructed to do. This prophet, sent by God, changed my world forever. At last, | knew my purpose.

Through this prophet, God told me, “If you love me, feed my sheep”

Now that! knew what God wanted me to do, | needed to figure out how | feed His sheep.

| believe that once you see the real face of Jesus, you can begin to know Him, to
connect with Him, and to develop a relationship with Him.

Art has always been a thread throughout my lifelong search for Jesus. | believe it is a gift from God. To fulfill my mission to feed
His sheep, | was led to use the internet to share, Prince of Peace, the image that millions believe is the real face of Jesus to
everyone, everywhere in the world.

That's why everyone who visits Art & SoulWorks is invited to download a portrait of Jesus, free of charge. The
portrait is “Prince of Peace,” painted by child artist Akiane Kramarik. You'll find it and other paintings by Akiane
here at Art & SoulWorks. In fact, we are the Trusted Source for “Prince of Peace” high-quality reproductions.

To feed God’s sheep, | created a community to offer inspiration and encouragement.

Downloading the image of Jesus is not the only reason to visit Art & SoulWorks. | know from experience how frustrating it can be
to seek Jesus and not find Him. Or to be in pain. with no place to receive solace. Or to feel lonely and disconnected.

That’s why you'll find inspirational blog posts at Art & SoulWorks. We truly strive to create a community, resource, and respite for
those who seek to know Jesus — and for those who seek to reconnect with Jesus.

Plus, we have a thriving Facebook community of over 700,000! You are invited to join our Facebook page to share your struggles
and triumphs with like-minded people from all walks of life.

And yes, we also invite you to shop here for portraits of Jesus created by acclaimed child artist Akiane Kramarik and other
inspirational items.

Also, to help feed God’s sheep, we donate proceeds from our sales.

By donating a significant percentage of the proceeds, this enables me to feed God’s sheep in another, very tangible way. We
donate over 20% of our proceeds to a variety of worthwhile causes that serve the physical and spiritual needs of people around
the world.

You are invited to visit often: Become part of our community!

| hope you will spend some time here and that you are inspired to visit often. Share your struggles and your search for answers.
Your story could help others see the real face of Jesus. es

Document title: Official Jesus, Prince of Peace by Akiane Gifts &amp; Art Shop Founder — Art &amp; SoulWorks
Capture URL: https://art-soulworks.com/pages/meet-the-founder
Capture timestamp (UTC): Tue, 13 Aug 2019 22:46:16 GMT Page 2 of 3
Case: 1:19-cv-02952 Document #: 69 Filed: 10/09/19 Page 4 of 4 PagelD #:2723
Downloading theOases 6f 18sev-O2952eDoquntent SB RE tethOS2A 1k Ragecdt ekdePagel Do¥#:9OFrating it can be

to seek Jesus and not find Him. Or to be in pain, with no place to receive solace. Or to feel lonely and disconnected.

That's why you'll find inspirational blog posts at Art & SoulWorks. We truly strive to create a community, resource, and respite for
those who seek to know Jesus — and for those who seek to reconnect with Jesus.

Plus, we have a thriving Facebook community of over 700,000! You are invited to join our Facebook page to share your struggles
and triumphs with like-minded peaple from all walks of life.

And yes, we also invite you to shop here for portraits of Jesus created by acclaimed child artist Akiane Kramarik and other
inspirational items.

Also, to help feed God’s sheep, we donate proceeds from our sales.

By donating a significant percentage of the proceeds, this enables me to feed God's sheep in another, very tangible way. We
donate over 20% of our proceeds to a variety of worthwhile causes that serve the physical and spiritual needs of people around
the world.

You are invited to visit often: Become part of our community!

| hope you will spend some time here and that you are inspired to visit often. Share your struggles and your search for answers.
Your story could help others see the real face of Jesus.

If this is your first visit you are invited to receive 10% off your by using Code
MyFirstOrder as you checkout!

CUSTOMER ART & STAY CONNECTED
} SERVICE SOULWORKS

Uf
Veg VU
‘ Contact Us About Us

   

“SoulWorks

 

Prayer Request Our Mission

Helpful Resources Philanthropy Evergreen, CO 80439
Our Guarantee Meetthe Founder 1.888.308.8659
Shipping Info Our Blog Fax: 1.888.308.8629

 

Largest Selection of Jesus Prince of Peace Gifts | 2 Yea i Your Trusted Source for Giving Gifts of Grace™

 

 

© 2019 Art & SoulWorks. All rights Reserved. Sitemap eB

Document title: Official Jesus, Prince of Peace by Akiane Gifts &amp; Art Shop Founder — Art &amp; SoulWorks
Capture URL: https://art-soulworks.com/pages/meet-the-founder
Capture timestamp (UTC): Tue, 13 Aug 2019 22:46:16 GMT Page 3 of 3
